DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: the steps of providing, capturing, identifying, aligning, controlling, and generating in claim 15, the step of generating a message in claim 16, the step of enabling a user in claim 17, the step of defining in claim 18, the step of identifying a first proximal plane and a second distal plane in claim 19, the step of determining a depth estimate in claim 20, the step of aligning horizontally and vertically in claim 21, the step of identifying at least a foreground plane and a background plane in claim 22, the step of aligning said second modified series of 2D images in claim 23, the step of editing said multidimensional digital image sequence in claim 24, the step of displaying said multidimensional digital image sequence on said display in claim 25, the step of transmitting said multidimensional digital image sequence on said display in claim 26.  
The corresponding structures are identified in the specification for the steps of providing a smart device in paragraphs [0078, 0085, 0088, 0093 and 0094] and identifying a key subject point in paragraphs [0093, 00100, 00112, and 00153-00154], the step of generating a message in paragraph [00149], the step of enabling a user in paragraph [00157], the step of defining two or more planes in paragraph [00163], the step of identifying a first proximal plane and a second distal plane in paragraph [00163, 00176], the step of determining a depth estimate in paragraph [00163], the step of aligning horizontally and vertically in paragraphs [00166, 00171], the step of identifying at least a foreground plane and a background plane in paragraphs [00162 and 00171], the step of aligning said second modified series of 2D images in paragraphs [00153 and 00154], the step of editing said multidimensional digital image sequence in paragraphs [00179-00180], the step of displaying said multidimensional digital image sequence on said display in paragraphs [00178 and 00180], the step of transmitting said multidimensional digital image sequence on said display in paragraphs [00178 and 00180].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lablans (US 20110098083 A1) in view of Khwaja (US 20200020075 A1) and Nims et al. (US 20160227184 A1).
Regarding claims 1 and 15, Lablans discloses a system capture a plurality of two dimensional digital source images of a scene by a user (cameras of fig. 13, [0038, 0050] camera comprises sensors to record images of the scene, [0184], [0060] a user) and display a multidimensional digital image sequence ([0046] 3D images, [0065, 0066, and 0081] to display 3D images)
the system comprising: 
a smart device (100 of fig. 1, see also 1300 of fig. 13) having a memory device ([0033] a memory) for storing an instruction ([0036] a processor instructed to read and/or process only data from memory related); 
a processor ([0033] a processor) in communication with said memory device configured to execute said instruction ([0036] a processor is instructed to read and/or process only data from memory related to an active sensor area. In a further embodiment of the present invention a processor is instructed to process data depending on its position in a sensor with regards to the active sensor area); and 
a plurality of digital image capture devices (1301-1305 of fig. 13) in communication with said processor ([0033] a processor), said plurality of digital image capture devices positioned linearly in series within approximately a distance width (1301 and 1302 of fig. 13, there is a distance width between the camera 1301 and the camera1302), wherein 
a first digital image capture devices is centered proximate a first end of said distance width (1301 of fig. 13), 
a second digital image capture devices is centered on a second end of said distance width (1302 of fig. 13), and 
any remaining said plurality of digital image capture devices are evenly spaced there-between (1303, 1304, and 1305 of fig. 13) to capture said plurality of digital images of the scene ([0069] the lens/sensor units 1301 and 1302 capture 2D images and are for instance for generating 3D images, the lens/sensor units1303, 1304 and 1305 capture 2D images and are used for generating a panoramic image), and 
all other points (the lines of pixels 405- 409 of figures 4-6 create all other points when the lines are intersected each other) in said plurality of digital images of the scene shift (dv of figs. 4 and 5, dv is a vertical displacement that considered the series of 2D image of the scene shift, dh of fig. 6), the  based on a spacing of said plurality of digital image capture devices (the cameras 401 and 402 of figure 4 are spacing, fig. 13, the cameras are spacing) to generate a modified sequence of 2D images ([0042, 0043, and 0045] to create a 3D image).
said plurality of digital image capture devices captures a plurality of digital images of the scene by said plurality of digital image capture devices (1301-1305 of fig. 113, [0046] images are captured by two or more cameras, [0050 and 0069]); 
a display (fig. 17) in communication with said processor, said display configured to display said modified sequence of 2D images ([0048] and fig. 17, [0065 and 0066] to display 3D images). 
It is noted that Lablans does not teach 
(A) an interpupillary distance.
(B) said processor executes an instruction to identify a key subject point in said plurality of digital images of the scene, and each of said plurality of digital images of the scene is aligned to said key subject point, and all other points in of said plurality of digital images of the scene shift based on a spacing of said plurality of digital image capture devices to generate a multidimensional digital image sequence, and said processor executes an instruction to control a parallax and a depth of field of said plurality of digital images of the scene and generate a multidimensional image sequence of the scene.
Khwaja teaches (A) an interpupillary distance ([0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes, ICS of figs. 3, 4, and 5).
Nims teaches said processor executes an instruction to identify a key subject point in said plurality of digital images of the scene ([0017-0019 and [0092] identifying or clicking the point(s) of the key subject(s) KS in scene S), and 
each of said plurality of digital images of the scene is aligned to said key subject point (figs. 6.2 and 12 for aligning key subject point of an image and illustrates how parallax is measured, [0159]) and all other points in of said plurality of digital images of the scene shift based on a spacing of said plurality of digital image capture devices to generate a multidimensional digital image sequence ([0084] These elements or layers 600 are then shifted relative to one another to produce the appropriate or desired parallax for multidimensional digital master image(s) 303 via multidimensional design and manipulation application program slider mechanism 1201 schematically shown in FIGS. 6.2 and 12, fig. 12 shows shifting CP and FP) , and 
said processor executes an instruction to control a parallax and a depth of field of said plurality of digital images of the scene and generate a multidimensional image sequence of the scene ([0017, 0019, 0020, 0021, and 0025], and [0075] to control the key subject point and the depth of field parameters of a 2D digital image or scenes S input through image acquisition application 301 and account for, design, and/or control the interrelationship of multidimensional digital master image(s) 303 to the selected output device, such as display 208, (e.g., viewing screen 305-whether implemented on a smart phone, PDA, monitor, TV, tablet or other viewing device having stereo enabled viewing, via parallax barrier, barrier screen, overlays, waveguides or other viewing technology, capable of projecting information in a pixel format) or printer 304 (e.g., consumer printer, store kiosk, special printer or other hard copy device) to print multidimensional digital master image(s) 303 on, for example, lenticular or other physical viewing material).
Nims suggests [0084] these elements or layers 600 are then shifted relative to one another to produce the appropriate or desired parallax for multidimensional digital master image(s) 303 via multidimensional design and manipulation application program slider mechanism 1201 schematically shown in FIGS. 6.2 and 12,  [0086 and 0146] the key subject points are offset from the identified key subject point, and FP points and CP points are shifted in figure 12 to generate a sequence of plurality of images.
Taking the teachings of teachings of Lablans, Khwaja, and Nims together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interpupillary distance of Khwaja and the key subject point and the alignment images of Nims into the system of Lablans for enchantment of the stitching techniques discussed herein is to generate a seamless smooth image and remove/minimize these image artifacts to improve production of high quality multidimensional digital master image and reduce or eliminate digital distortion in multidimensional digital master image.
Regarding claims 2, Lablans further teaches the system of Claim 1, further comprising said processor executes an instruction to automatically identify said key subject point in said plurality of digital images of the scene ([0024, 0082, 0092, 0152-0153]).
Regarding claim 3, Lablans modified by Khwaja and Nims teaches the system of Claim 1, Khwaja further teaches wherein said plurality of digital image capture devices is four digital image capture devices evenly spaced (L1, R2, Ln, and R1 of fig. 4, L2, R3, L1, and R2 of fig. 5).
Regarding claim 4, Lablans further teaches the system of Claim 1, wherein said plurality of digital image capture devices is three with one of said digital image capture devices positioned on a center line (701-703 of fig. 7).
Regarding claim 5 and 16, Lablans teaches the system of claim 1, Lablans further teaches wherein said processor executes an instruction to generate a message on said display to instruct the user to position said plurality of digital image capture devices a distance ([0050, 0058, 0060, 0177] display menu, [0081] instruction to control positions of the cameras) from said key subject point ([0016 and 0019] of Nims for the key subject point).  
Regarding 6 and 17, Lablans modified by Nims teaches the system of claim 5, Nims wherein said processor executes an instruction to enable a user to select a key subject point in said plurality of digital images of the scene via an input from said display ([0017 and 0092]).  
Regarding claim 7 and 18, Lablans modified by Nims teaches the system of claim 1, Nims further teaches wherein said processor executes an instruction to define two or more planes for each ofsaid plurality of digital images of the scene ([0084] the three dimension (3D) effect involves layering multiple elements of an image into foreground, middle and background planes or image layers), wherein said two or more planes have different depth estimate ([0063]).  
Regarding claims 8 and 19, Lablans modified by Nims teaches the system of claim 7, Nims further teaches wherein said processor executes an instruction to identify a first proximal plane and a second distal plane within said plurality of digital images of the scene ([0084], figs. 9, 10, and 12).  
Regarding claims 9 and 20, Lablans modified by Nims teaches the system of claim 8, Nims further teaches wherein said processor executes an instruction to determine a depth estimate for said first proximal plane and said second distal plane within said plurality of digital images of the scene ([0063]).  
Regarding claims 10 and 21, Lablans modified by Nims teaches the system of claim 9, Nims further teaches wherein said processor executes an instruction to horizontally and vertically align said first proximal plane of each image frame in said plurality of images (fig. 6.2 and 12; [0021, 0023-002]) and shifting said second distal plane of each subsequent image frame in the sequence based on said depth estimate of said second distal plane for said plurality of images of the scene ([0084]) to produce a second modified sequence of 2D image sequence ([0038-0039], fig. 12).  
Regarding claims 11 and 22, Lablans modified by Nims teaches the system of claim 7, Nims further teaches wherein said two or more planes further comprising at least a foreground plane and a background plane ([0084]).  
Regarding claims 12 and 23, Lablans modified by Nims teaches the system of claim 10, Nims further teaches wherein said processor executes an instruction to align second modified 2D images sequentially in a palindrome loop as a multidimensional digital image sequence ([0038-0039]).  
Regarding claims 13 and 24, Lablans modified by Nims teaches the system of claim 12, Nims further teaches wherein said processor executes an instruction to edit said multidimensional digital image sequence ([0080]).  
Regarding claims 14 and 25, Lablans modified by Nims teaches the system of claim 13, Nims further teaches wherein said processor executes an instruction to display said multidimensional digital image sequence on said display ([0147]).
Regarding claim 26, Lablans modified by Nims teaches the system of claim 24, Nims further teaches the step of transmitting said multidimensional digital image sequence ([0147]).

Response to Arguments
Applicant's arguments filed 10/04/2022 have been fully considered but they are not persuasive.
The applicant argues that the combination of reference do not disclose, teach, or suggest at least: capturing a plurality of digital images of the scene by said plurality of digital image capture devices; identifying a key subject point in said plurality of digital images of the scene; aligning said key subject point in each of said plurality of digital images of the scene, and all other points in of said plurality of digital images of the scene shift based on a spacing of said plurality of digital image capture devices to generate a multidimensional digital image sequence; and controlling a parallax and a depth of field of said plurality of digital images of the scene. 
The examiner strongly disagrees with the applicant. It is submitted that Lablans teacheds the plurality of digital image capture devices captures a plurality of digital images of the scene by said plurality of digital image capture devices (1301-1305 of fig. 113, [0050 and 0069]) and the display configured to display said modified sequence of 2D images ([0048] and fig. 17, [0065 and 0066] to display 3D images). 
Khwaja teaches an interpupillary distance ([0050] an ICS may correspond to an approximate or average distance between the pupils, or the inter-pupillary distance (IPD), of a person's eyes, ICS of figs. 3, 4, and 5). 
Nims teaches identifying a key subject point in said plurality of digital images of the scene ([0017-0019 and [0092] identifying or clicking the point(s) of the key subject(s) KS in scene S), and aligning said key subject point in each of said plurality of digital images of the scene (figs. 6.2 and 12 for aligning key subject point of an image and illustrates how parallax is measured, [0159]) and all other points in of said plurality of digital images of the scene shift based on a spacing of said plurality of digital image capture devices to generate a multidimensional digital image sequence ([0084] These elements or layers 600 are then shifted relative to one another to produce the appropriate or desired parallax for multidimensional digital master image(s) 303 via multidimensional design and manipulation application program slider mechanism 1201 schematically shown in FIGS. 6.2 and 12, fig. 12 shows shifting CP and FP) , and controlling a parallax and a depth of field of said plurality of digital images of the scene ([0017, 0019, 0020, 0021, and 0025], and [0075] to control the key subject point and the depth of field parameters of a 2D digital image or scenes S input through image acquisition application 301 and account for, design, and/or control the interrelationship of multidimensional digital master image(s) 303 to the selected output device, such as display 208, (e.g., viewing screen 305-whether implemented on a smart phone, PDA, monitor, TV, tablet or other viewing device having stereo enabled viewing, via parallax barrier, barrier screen, overlays, waveguides or other viewing technology, capable of projecting information in a pixel format) or printer 304 (e.g., consumer printer, store kiosk, special printer or other hard copy device) to print multidimensional digital master image(s) 303 on, for example, lenticular or other physical viewing material) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425


/TUNG T VO/Primary Examiner, Art Unit 2425